Name: Council Regulation (EEC) No 357/79 of 5 February 1979 on statistical surveys of areas under vines
 Type: Regulation
 Subject Matter: farming systems;  agricultural activity;  information technology and data processing;  economic analysis
 Date Published: nan

 Avis juridique important|31979R0357Council Regulation (EEC) No 357/79 of 5 February 1979 on statistical surveys of areas under vines Official Journal L 054 , 05/03/1979 P. 0124 - 0129 Finnish special edition: Chapter 3 Volume 10 P. 0188 Greek special edition: Chapter 03 Volume 24 P. 0225 Swedish special edition: Chapter 3 Volume 10 P. 0188 Spanish special edition: Chapter 03 Volume 16 P. 0025 Portuguese special edition Chapter 03 Volume 16 P. 0025 COUNCIL REGULATION (EEC) No 357/79 of 5 February 1979 on statistical surveys of areas under vines THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Commission, in order to fulfil its obligations under the Treaty and the Community provisions on the common organization of the market in wine, requires accurate up to date data on the production potential of the areas under vines in the Community and on medium-term trends in production and supply; Whereas Article 1 of Regulation No 24 on the progressive establishment of a common organization of the market in wine (3) provided that Member States should, not later than 31 December 1964, prepare a viticultural land register which should thereafter be kept up to date; Whereas Commission Regulation No 26/64/EEC of 28 February 1964 laying down additional provisions for the preparation of the viticultural land register, for its management and for keeping it up to date (4), as last amended by Regulation (EEC) No 1456/76 (5), provides that the complete revision of the Community viticultural land register referred to in Article 3 (1) should take place every 10 years, beginning in 1979; Whereas a land register in the strict sense involves major administrative work on the establishment, processing and constant updating of a list or register containing information on the owners and on all parcels of land under vines with sufficient details for their identification ; whereas viticultural land registers in this sense have been established only by some Member States, which have moreover been able to update them only partially and at irregular intervals ; whereas the surveys on the areas under vines carried out by certain Member States have different reference years ; whereas these national land registers and surveys do not therefore permit precise uniform synchronized observation of production potential and supply on the Community vine markets; Whereas, in order to assess the Community wine market situation and developments therein, every 10 years basic statistical surveys covering the total areas under vines should be conducted in vine-growing holdings and, in between the basic surveys, smaller statistical surveys should be conducted only on the area under vines of wine grape varieties; Whereas, for economic and technical reasons and in view of their limited significance on the Community wine market, vines cultivated in the open air in Member States with a total area under vines of less than 500 hectares, vines cultivated under glass and vines produced on very small areas solely for home consumption by the growers should all be excluded from the surveys; Whereas detailed information is necessary on the use of the area under vines for the production of wine grapes, table grapes and material for vegetative propagation of vines, as well as on the varieties and the age of the vines ; whereas the overproduction of table wine in particular can create serious difficulties in the wine economies of certain producer countries ; whereas it is therefore necessary to record separately the area under vines intended for the production of quality wines psr and of table wines; Whereas, in order to keep the development of wine production potential under constant observation, there should be annual intermediate surveys of any changes by way of grubbing, new planting or replanting in the area under vines of wine grape varieties; Whereas the results of both the basic and the intermediate surveys should be forwarded to the Commission as quickly as possible; (1)OJ No C 276, 20.11.1978, p. 1. (2)OJ No C 296, 11.12.1978, p. 58. (3)OJ No 30, 20.4.1962, p. 989/62. (4)OJ No 48, 19.3.1964, p. 753/64. (5)OJ No L 163, 24.6.1976, p. 13. Whereas consideration should also be given to statistics resulting from the application of other Community provisions laying down measures for reorganizing Community wine production; Whereas, since sample survey methods can produce accurate results at moderate cost over large areas under vines, Member States should be allowed to conduct the surveys either exhaustively or by sample, provided that standards of statistical reliability are laid down; Whereas, in order to be able to assess the production of wine in the Community, information is required each year on yields per hectare and on the mean natural alcoholic strength of fresh grapes, of grape must and of wine ; whereas, in view of the existence of areas with widely differing yields, the area under vines of wine grape varieties should be subdivided into yield classes; Whereas the Commission must submit reports in order to enable the Council to examine the extent to which the surveys carried out and the information communicated can help achieve the objectives of this Regulation ; whereas, where appropriate, it must propose the harmonization of the methods used; Whereas Member States and the Commission must cooperate as fully as possible when applying this Regulation ; whereas the implementing rules must be laid down after consultation with the Standing Committee for Agricultural Statistics, set up by Decision 72/279/EEC (1); Whereas the procedure to be followed by the Standing Committee for Agricultural Statistics must be laid down; Whereas statistical surveys allow production potential to be adjusted to market demand in good time ; whereas such adjustment can considerably reduce the ever-increasing costs of managing the wine market ; whereas the Community should therefore be made financially responsible with regard to the expenses incurred by the Member States concerned in connection with the first basic survey under this Regulation; Whereas the establishment of the survey system under this Regulation requires the consequent amendment of certain Community provisions in the wine sector, HAS ADOPTED THIS REGULATION: Article 1 1. Member States on whose territory the total area of vines cultivated in the open air is not less than 500 hectares shall carry out: - every 10 years basic surveys on the area under vines ; the first basic survey shall be carried out in 1979, or before 1 April 1980 at the latest, and shall relate to the situation after grubbing and planting in the 1978/79 wine-growing year, - annually from the second year after the basic surveys, intermediate surveys on the changes taking place in the areas under vines of wine grape varieties ; the first intermediate survey shall be carried out in 1981 and shall relate to changes during the two wine-growing years 1979/80 and 1980/81. 2. The wine-growing year shall be that fixed on the basis of Article 5 (4) of Regulation (EEC) No 337/79. Article 2 1. The basic surveys shall cover all holdings having a cultivated area under vines normally intended for the production for sale of grapes, grape must, wine or vegetative propagation material for vines. 2. During the basic surveys, the following particulars shall be recorded for each holding referred to in paragraph 1: A. agricultural area in use; B. area under vines cultivated. The area under vines cultivated is to be broken down according to its normal production use into: (a) the area under wine grape varieties, further broken down into: - quality wines psr, - other wines: - including wine compulsorily intended for the manufacture of certain potable spirits obtained from wine with a registered designation of origin; (b) the area under table grape varieties; (c) the area planted with root-stock for future grafting; (1)OJ No L 179, 7.8.1972, p. 1. (d) the area cultivated solely for the production of vegetative propagation material for vines subdivided into: - nurseries, - parent vines for root-stock. Varieties which are classified simultaneously as wine grape varieties and table grape varieties shall be recorded according to their predominant use in the geographical units concerned. 3. During the basic surveys, the following particulars shall be recorded for the area under wine grape varieties: A. Vine varieties In the Member States concerned, a separate record shall be made for each geographical unit referred to in Article 4 (3) of those vine varieties which together constitute at least 70 % of the total area under wine grape varieties, and, in any case, of those varieties which constitute 3 % or more of the said area. The remaining varieties may be grouped together according to the colour of the grapes. B. Age of the vines The age of the vines shall be calculated from the wine-growing year in which they were planted or grafted. The age groups shall be established for each Member State concerned in accordance with the procedure laid down in Article 8. 4. This Regulation shall not affect any provisions in the Member States providing for surveys of the areas under vines which include, together with the information referred to in paragraphs 2 and 3, additional information obtained, for example, as a result of a wider field of enquiry than that referred to in paragraph 1 or from a more detailed specification of the particulars of the areas under vines and the holdings concerned. Such additional results must also be forwarded to the Commission. Article 3 1. The Member States concerned shall submit to the Commission before 30 September of the preceding year a detailed description of the methods to be used for the basic surveys and, where appropriate, of the sampling plan. 2. The Member States concerned shall take suitable measures to limit and, where necessary, to estimate errors of observation for the total area under vines cultivated for each type of production use referred to in Article 2 (2) (B). 3. The basic surveys may either be exhaustive, or based on random sampling. As regards the results of the basic surveys carried out by random sampling, the Member States shall take all the necessary measures to ensure that the sampling error at the 68 % confidence level shall be of the order of 1 % at most for the survey particulars referred to in Article 2 (2) (B) within the geographical units concerned. The samples shall include holdings of all sizes. Article 4 1. The Member States concerned shall notify the Commission of the results of the basic surveys as soon as possible but not later than 15 months after completion of the field work. 2. The results of the basic surveys shall be submitted by geographical unit in the form of a schedule of tables to be adopted in accordance with the procedure laid down in Article 8. 3. The geographical units referred to in paragraph 2, in Article 2 (2) (B) and (3) (A) and in Article 3 (3) shall be as follows: - in the Federal Republic of Germany : the wine-growing regions defined in accordance with Article 3 of Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions (1), - in France : the departments or groups of departments listed in the Annex hereto, - in Italy : the provinces, - in the other Member States concerned : their entire national territory. 4. Member States which process their basic survey results electronically shall submit these results in a machine-readable form, to be determined in accordance with the procedure laid down in Article 8. Article 5 1. The intermediate surveys shall cover the area under vines of wine grape varieties in the holdings referred to in Article 2 (1) and shall relate to changes which have taken place in that area during the preceding wine-growing year ; however, the first intermediate surveys following the basic surveys shall relate to the changes during the previous two wine-growing years. 2. During the intermediate surveys the areas under vines which: (1)See page 48 of this Official Journal. - have been grubbed or are no longer cultivated, - have been planted or replanted, shall be recorded for the areas normally used for the production of: - quality wines psr, - other wines: - including wines compulsorily intended for the manufacture of certain potable spirits obtained from wine with a registered designation of origin, by the vine variety and at least by the yield classes referred to in Article 6 (2). Any figures relating to the grubbing and planting of vines obtained as a result of the implementation of other Community provisions shall be taken into consideration. 3. The intermediate surveys may be either exhaustive or based on random sampling. As regards the results of the intermediate surveys carried out by random sampling, the Member States concerned shall take all necessary measures to ensure that the sampling error at the 68 % confidence level shall be of the order of 3 % at most for the whole of the cultivated area under vines normally intended for the production of wine grapes in the geographical units concerned. 4. The Member States concerned shall submit to the Commission before 30 June 1980 a detailed description of the methods to be used for the intermediate surveys ; advance notice shall be given of any change in such methods. 5. The Member States concerned shall submit the results of the intermediate surveys to the Commission before 1 May of the year following the wine-growing years concerned. They shall be broken down into the geographical units set out in Article 4 (3) in the form of a schedule of tables to be adopted in accordance with the procedure laid down in Article 8. 6. Member States which process their intermediate survey results electronically shall submit the results referred to in paragraph 5 in a machine-readable form, to be determined in accordance with the procedure laid down in Article 8. Article 6 1. The Member States concerned shall submit to the Commission for each wine-growing year the mean yield per hectare in terms of hectolitres per hectare of grape must or wine or in terms of decitonnes per hectare of grapes produced, with effect from the 1979/80 wine-growing year, from the areas under vines of wine grape varieties, broken down into the yield classes referred to in paragraph 2. 2. The Member States concerned shall subdivide the areas under the vines cultivated with wine grape varieties as recorded in the basic surveys into yield classes based upon the mean yield per hectare referred to in paragraph 1 and established in accordance with the procedure laid down in Article 8. 3. The Member States concerned shall estimate the future trends over five wine-growing years in average yields per hectare for each yield class referred to in paragraph 2, taking into account agronomic and economic developments. 4. The information referred to in paragraphs 1, 2 and 3 shall be broken down by the geographical units referred to in Article 4 (3), distinguishing between the areas under vines of varieties normally intended for the production of: - quality wines psr, - other wines: - including wines compulsorily intended for the manufacture of certain potable spirits obtained from wine with a registered designation of origin. 5. The Member States concerned shall communicate to the Commission, for each wine-growing year and broken down by geographical units, estimates of the mean natural alcoholic strength by volume expressed as % vol or in ºOechsle of the fresh grapes, grape musts or wines, produced from the 1979/80 wine-growing year onwards in the areas under vines of wine grape varieties normally intended for the production of: - quality wines psr, - other wines: - including wines compulsorily intended for the manufacture of certain potable spirits obtained from wine with a registered designation of origin. 6. The annual information referred to in paragraphs 1 and 5 shall be communicated before 1 April following each wine-growing year. The information on the yield classes referred to in paragraph 2 shall be submitted within the period laid down in Article 4 (1). The estimates of future trends in average yields per hectare referred to in paragraph 3 shall be submitted: - for the first time, before 1 October 1981, - thereafter, every five years before 1 April. 7. The information referred to in this Article shall be forwarded to the Commission in the form of a schedule of tables to be adopted in accordance with the procedure laid down in Article 8. Article 7 1. The Commission shall study in consultation and continuing collaboration with the Member States: (a) the results supplied; (b) the technical problems raised by the surveys and the collection of information to be communicated, with particular reference to the Community definitions relating to plantings/replantings and the definition relating to cessation of wine-growing; (c) the significance of the findings of the surveys and the information communicated. 2. The Commission shall submit to the Council, within one year of communication of the results by the Member States concerned, these results together with a report on experience acquired during the basic surveys. 3. The Commission shall publish the results of the intermediate surveys and the annual information referred to in Article 6 as part of the annual reports provided for in Article 31 (4) of Council Regulation (EEC) No 337/79. Article 8 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Standing Committee for Agricultural Statistics, hereinafter called "the Committee", either on his own initiative or at the request of the representative of a Member State. 2. The Commission representative shall submit to the Committee a draft of the measures to be taken. The Committee shall give its opinion on this draft within a time limit that may be set by the chairman in accordance with the urgency of the matter. It shall act by a majority of 41 votes, the votes of Member States being weighted as laid down in Article 148 (2) of the Treaty. The chairman shall not vote. 3. (a) The Commission shall adopt the proposed measures when they are in accordance with the opinion of the Committee. (b) When the proposed measures are not in accordance with the opinion of the Committee, or in the absence of any opinion, the Commission shall without delay submit to the Council a proposal concerning the measures to be taken. The Council shall decide by a qualified majority. (c) If no decision has been taken by the Council three months after a proposal has been submitted to it, the proposed measures shall be adopted by the Commission. Article 9 The necessary expenditure for the basic survey on the situation after the 1978/79 wine-growing year shall be covered up to a lump sum to be determined in the budget of the European Communities. Article 10 1. Council Regulation (EEC) No 978/78 of 10 May 1978 on statistical surveys of areas under vines (1) is hereby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. Article 11 This Regulation shall enter into force on 2 April 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1979. For the Council The President P. MEHAIGNERIE (1)OJ No L 128, 17.5.1978, p. 1. ANNEX List of departments or groups of departments referred to in Article 4 (3) >PIC FILE= "T0012128">